                            IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO


UNITED STATES,

                  Plaintiff-Respondent,

v.                                                               CIV No. 18-1024 WJ/KBM
                                                                 CR No. 13-1152 WJ
GABRIEL MIRABAL,

                  Defendant-Movant.

      ORDER EXTENDING DEADLINE FOR DEFENDANT’S REPLIES IN
        SUPPORT OF HIS MOTION FOR DISCOVERY, MOTION FOR
         EXTENSION, AND MOTION FOR EVIDENTIARY HEARING

          THIS MATTER comes before the Court on Defendant Gabriel Mirabal (“Defendant’s”)

Motion for Discovery (CV Doc. 401), Motion to Extend Time to Respond (CV Doc. 41), and

Motion for Evidentiary hearing (CV Doc. 42), each filed on March 5, 2021. The United States

filed its Response to Defendant’s Motions for Discovery [Doc. 40], for Hearing [Doc. 41], and to

Extend [Doc. 42] (“Combined Response”) (CV Doc. 45) on March 17, 2021. See CV Doc. 45.

According to the Notice of Electronic Filing, the United States’ Combined Response was sent to

Defendant at the address he indicated in his February 11, 2021 Notice of Change of Address:

72300-051, San Luis Regional Detention Center, P.O. Box 7710, San Luis, AZ 85349. Compare

CV Doc. 38, with CV Doc. 45. However, on March 29, 2021, Plaintiff filed another Notice of

Change of Address, his fourth, indicating that his new address was as follows: Central Vall[e]y

Annex, P.O. Box 637, McFarland, CA 93250. CV Doc. 47. Shortly thereafter, on April 15, 2021,

the Court received notice from the U.S. Post Office that a separate filing could not be delivered

to Defendant at his Arizona address. See CV Docs. 46; 48.

1
    Citations herein refer to documents filed in Civil Case No. 18-1024 WJ/KBM.
       Although the Court has not been notified that the United States’ March 17, 2021

Combined Response was not delivered to Defendant at his Arizona address, the Court is

concerned that Defendant may not have received that filing, given that he was transferred to

California by at least March 25, 2021, and that he has not yet filed any Reply to Defendant’s

Combined Response.

       Wherefore,

       IT IS HEREBY ORDERED AS FOLLOWS:

   1. The Clerk will mail to Defendant the United States’ Response to Defendant’s Motions for
      Discovery [Doc. 40], for Hearing [Doc. 41], and to Extend [Doc. 42] (CV Doc. 45) at his
      new address: Central Valley Annex, P.O. Box 637, McFarland, CA 93250; and

   2. Defendant shall file his replies, if any, to his Motion for Discovery (CV Doc. 40), Motion
      to Extend Time to Respond (CV Doc. 41), and Motion for Evidentiary Hearing (CV Doc.
      42) no later than June 25, 2021.




                                             HONORABLE KAREN B. MOLZEN
                                             UNITED STATES MAGISTRATE JUDGE




                                                2
